COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Mike Nayef v. Sabah M. Nayef

Appellate case number:       01-19-00077-CV

Trial court case number:     1124037

Trial court:                 County Civil Court at Law No. 4 of Harris County

        Appellant, Mike Nayef, filed a pro se notice of appeal on January 29, 2019, in the
trial court from the January 29, 2019 final judgment in this forcible detainer action. See
TEX. R. APP. P. 26.1. On January 31, 2019, the county clerk filed an indigent clerk’s record
containing appellant’s Statement of Inability to Afford Payment of Court Costs or an
Appeal Bond (“Statement”), filed on December 14, 2018, but no court order. On March
20, 2019, the court reporter’s information sheet stated that no reporter’s record was taken.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was not
overruled by the trial court, appellant is not required to pay appellate costs. See id.
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees. Thus, because appellant is proceeding pro se, the Court
ORDERS the county clerk to mail the clerk’s record to the appellant, at no cost to
appellant, within 10 days of the date of this order, and shall certify the delivery date within
20 days of the date of this order. Finally, appellant is ORDERED to file appellant’s brief
within 30 days from the date of this Order. See TEX. R. APP. P. 2, 38.6(a)(1).

      It is so ORDERED.
Judge’s signature: _/s/ Evelyn V. Keyes__________________________
                   ☒ Acting individually     Acting for the Court
Date: __March 28, 2019____